The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kay county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $50 and to serve a term of 60 days in the county jail.
Two officers went to the residence of defendant and were met there by the wife of defendant at the door, *Page 252 
who invited them into the house and said to her husband: "There is a couple of gentlemen to see you." They entered the house, and defendant and four other persons were there, and defendant had an aluminum pitcher containing some whisky. The officers recovered about a pint of whisky from the pitcher. Timely objection was made to the introduction of this evidence as having been obtained by illegal search. The admission of the incompetent evidence was in violation of article 2, § 30, of the Constitution, and section 7013, Comp. Stat. 1921, and the objection should have been sustained.
Several other assignments of error are argued which disclose other errors in the trial of the case, but since all the evidence was obtained by an illegal search and the prosecution must fail, it is not necessary to discuss the other assignments.
The case is reversed and remanded, with instructions to dismiss.
DOYLE, P.J., concurring.
DAVENPORT, J., absent, not participating.